                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


PERRY SMITH,

              Plaintiff,

                                                         CV 118-187


DR. YOUNG; MS.POWELL,Medical
Director; TAYLOR,Physician's Assistant;
CAIN,Physician's Assistant; MS.
SHELTON,Deputy Warden of Care and
Treatment; and WARDEN PHILBIN,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 10.)
The Magistrate Judge recommended dismissing the case without prejudice as a sanction for
Plaintiff providing dishonest information about his filing history.    doc. no. 8.) Plaintiff
does not deny he filed the undisclosed case identified by the Magistrate Judge but claims he
suffers from memory lapses because of a brain aneurysm and his mental health. (Doc. no.
10.)

       The plain language of the complaint form explains a prisoner plaintiff must disclose
his prior filing history. (Doc. no. 1, pp. 1-3.) As the Magistrate Judge explained. Plaintiff
misstated his prior history by failing to disclose at least one federal case initiated by Plaintiff.
(Doc. no. 8, p. 3.)

       An incomplete description of litigation history blamed on an allegedly vague memory

is not an acceptable reason to excuse dishonesty:

               The plain language of the standard complaint form is clear - asking
        whether Plaintiff "ever filed any lawsuit while incarcerated or detained."
       (citation omitted) Thus, regardless of the outcome of Plaintiffs prior lawsuits,
        his initiation of those lawsuits is the precise type of activity for which this
        prompt requires disclosure. Plaintiff failed to fully disclose the information
        requested about his prior lawsuits and appeals. This constitutes a lack of
        candor that will not be tolerated in this Court. Plaintiff attempts to explain
        away his lack of candor by stating that he does not have full records regarding
        his past cases, (citation omitted) However, Plaintiff did not make any real
        effort to describe his cases ....

Ballou V. Meadows RegT Med. Ctr.. 6:17-CV-121, doc. no. 13, p. 9 (S.D. Ga. Oct. 10,

2017), adopted by doc. no. 16(S.D. Ga. Jan. 23, 2018).

        Similarly, Plaintiff argues he should be excused from providing honest responses
 even though he made no real effort to describe his prior cases in his complaint, as he merely
 marked "no" or "N/A" through the sections requiring him to disclose his earlier cases. (Doc.
 no. 1, pp. 1-3.) However, it is incumbent on Plaintiff, who signed his complaint under
 penalty of perjury, to provide accurate information about his prior filing history. As the case
 law cited in the Report and Recommendation makes clear, failing to disclose prior filing
 history will not be tolerated, and the Eleventh Circuit has repeatedly approved of dismissing
 a case without prejudice as a sanction. (See doc. no. 8, pp. 3-4.)

        Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report
 and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without
                                                  2
prejudice as a sanction for Plaintiffs abuse of the judicial process, and CLOSES this civil
action.


          SO ORDERED this /D day of January, 2019, at Augusta, Georgia.



                                                                             JUDGE
                                                 UNITEDlSTATES DISTRICT COURT
                                                 SOUIiffiRN DISTRICT OF GEORGIA
